                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEW JERSEY

 In re:                                                       Case No.: 19-31473-ABA

 HOVATTER FRIEDMAN SAPUTELLI & LEVI, LLP                      Chapter: 7

                             Debtor.                          Judge: Hon. Andrew B. Altenburg, Jr.

             NOTICE OF PROPOSED COMPROMISE or SETTLEMENT OF CONTROVERSY

Andrew Sklar, as chapter 7 trustee (the "Trustee") for Havatter Friedman Saputelli & Levi, LLP ("HFSL" or "Debtor"),
in this case proposes a compromise, or to settle a claim and/or action as described below. If you object to the settlement
or compromise, you must file a written objection with the Clerk of the United States Bankruptcy Court, and serve it
on the person named below not later 7 days before the hearing date.

 Address of the Clerk:       U.S. Post Office and Courthouse, 401 Market Street, Camden, NJ 08101

If an objection is filed, a hearing will be held before the Honorable Andrew B. Altenburg, Jr., on July 20, 2021 at
10:00 a.m. at the United States Bankruptcy Court, Courtroom 4B, Mitchell H. Cohen U.S. Courthouse, 400 Cooper
Street, 4th Floor, Camden, N.J. 08101(hearing to be scheduled for at least 28 days from the date of the filing of the
notice). If no objection is filed the clerk will enter a Certification of No Objection and the settlement may be completed
as proposed.

 Nature of action: Debtor had obtained a pre-petition judgment in the Superior Court of New Jersey against a
 former client, Mario N. Famularo, in the amount of $72,626.52. Famularo is a Pennsylvania resident with real
 estate assets that are all jointly owned and has limited other assets to pursue. Trustee has domesticated judgment
 in Court of Common Pleas and initiated several actions to divest Famularo’s assets from the co-owners. It is
 anticipated that protracted litigation will be necessary to accomplish this, which would result in substantial legal
 fees and expenses to the estate.


 Pertinent terms of settlement: The Trustee has agreed to accept a lump sum settlement of $65,000.00 in full
 satisfaction of the judgment.

Objections must be served on, and requests for additional information directed to:
Name: Andrew Sklar, Esq.
Address: Sklar Law, LLC, 20 Brace Road, Suite 205, Cherry Hill, NJ 08034
Telephone No.: (856) 258-4050




                                                                                                                rev.8/ 1/ 15
3386161
